IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                 NOS. AP-76,499 & AP-76,500



                   EX PARTE CALVIN JARROD HESTER, Applicant



              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                    CAUSE NOS. 54,997-01-E & 54,996-01-E
                  IN THE 108 TH JUDICIAL DISTRICT COURT
                          FROM POTTER COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant entered open pleas of guilty

to two charges of possession with intent to deliver a controlled substance, and was sentenced to thirty

years’ imprisonment. The Seventh Court of Appeals affirmed his convictions. Hester v. State, Nos.

07-07-0474-CR & 07-07-0475-CR (Tex. App. – Amarillo, November 19, 2009).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel
                                                                                                     2

failed to timely notify Applicant that his convictions had been affirmed and failed to advise him of

his right to petition for discretionary review pro se.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit and other

evidence in the habeas record, it appears that appellate counsel failed to timely notify Applicant that

his convictions had been affirmed and failed to advise him of his right to petition for discretionary

review pro se. We find, therefore, that Applicant is entitled to the opportunity to file out-of-time

petitions for discretionary review of the judgments of the Seventh Court of Appeals in Cause Nos.

07-07-0474-CR and 07-07-0475-CR that affirmed his convictions in Cause Nos. 54,996-E and

54,997-E from the 108th Judicial District Court of Potter County. Applicant shall file his petitions

for discretionary review with the Seventh Court of Appeals within 30 days of the date on which this

Court’s mandate issues.



Delivered: February 9, 2011
Do not publish